981 A.2d 1282 (2009)
Micha El Q FREEMAN-BEY, Petitioner
v.
John J. POSERINA aka Glen Bronson aka Glen Robinson 0468, Clyde Gainey, Warden CFCF, Rogue Public Servant ODonneil 6990; Rogue Public Servant Wittenberry 738; President Judge Louis Presenza, Respondents.
No. 107 EM 2009.
Supreme Court of Pennsylvania.
September 16, 2009.

ORDER
PER CURIAM.
AND NOW, this 16th day of September, 2009, the Application for Leave to File Original Process is GRANTED, and the "Petition for Writ of Habeaous [sic] Corpus" is DENIED. The Prothonotary is instructed to strike the jurists' names from the caption.